The judgment under review is affirmed.
In the opinion of the Supreme Court it is said: "There was plenary proof in the case from which the jury could find that Geraldine Gauthier was pregnant to the knowledge of the defendant, who, with intent to procure a miscarriage, used instruments upon her which terminated a pregnancy." The defendant-appellant at the trial insisted that cessation of pregnancy was essential to conviction for criminal abortion. We do not agree with this contention. The three essential elements required to establish guilt of the alleged offense in this case were pregnancy, intent to produce a miscarriage, and the use of an instrument or other means to produce a miscarriage. N.J.S.A. 2:105-1. The termination of pregnancy was not essential to a conviction.
Except as stated, the judgment is affirmed, on the opinion of the Supreme Court.
For affirmance — THE CHANCELLOR, PARKER, CASE, DONGES, HEHER, PERSKIE, PORTER, DEAR, WELLS, RAFFERTY, HAGUE, THOMPSON, DILL, JJ. 13.
For reversal — None. *Page 257